Per Curiam.

We adopt the findings, conclusions, and recommendation of the board. Respondent is hereby suspended from the practice of law for six months with the entire six months stayed subject to being actually served should respondent fail to meet the conditions of his probation. The probation conditions include cooperation with a mentor as selected by relator and payment to McAtee, no later than six months from the date of this judgment, of $8,000 plus interest at the judgment rate from June 1995. Costs are taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.